113 F.3d 1238
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Vera Lois ERICKSON, Appellant,v.UNIVERSITY OF MINNESOTA;  Regents of the University ofMinnesota, Appellees.
No. 96-1926.
United States Court of Appeals, Eighth Circuit.
Submitted May 22, 1997.Filed May 27, 1997.

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
PER CURIAM.


1
Vera Lois Erickson appeals the District Court's1 judgment in favor of defendants.  Having reviewed the record and the parties' submission, we conclude the judgment of the District Court was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B. Having previously granted in part appellant's motion to include trial exhibits in the appellate record, we deny the motion to the extent appellant seeks to include any additional exhibits.



1
 The Honorable Michael James Davis, United States District Judge for the District of Minnesota